Citation Nr: 1210734	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 and from September 1977 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for bilateral pes planus with plantar fasciitis and assigned an initial noncompensable rating, effective September 14, 2006.

In his November 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In June 2011, he withdrew his hearing request.

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In a June 2011 decision, the DRO assigned an initial 10 percent rating for bilateral pes planus with plantar fasciitis, effective September 14, 2006.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for sleep apnea.  In the June 2011 decision, the DRO granted service connection for that disability, and thereby resolved the appeal as to that issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

During the April 2010 hearing, the Veteran reported that he had received treatment for his foot disability at the VA Medical Center in Hampton, Virginia (VAMC Hampton) in February 2010.  However, the RO subsequently obtained treatment records from this facility only for the period from April to October 2010.  There are no additional VA treatment records among the Veteran's paperless records in the Virtual VA system.

Therefore, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In October 2006, the RO requested and obtained all records of treatment for a bilateral foot disability from Dr. Caines and Tidewater Prosthetics Center (Tidewater).  The most recent treatment records obtained directly from Dr. Caines and Tidewater are dated in September 2006 and January 2004, respectively.  

In October 2008, the Veteran submitted additional treatment records from Dr. Caines dated as recently as September 2008.  These records reflect that he was scheduled for additional treatment with Dr. Caines and Tidewater.  There is no evidence that any efforts have been taken to obtain any additional treatment records from these treatment providers.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). Any additional records pertaining to treatment for a bilateral foot disability from Dr. Caines and Tidewater are directly relevant to the issue on appeal.  A remand is also necessary to attempt to obtain any additional relevant treatment records from these treatment providers.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for a bilateral foot disability from VAMC Hampton prior to April 2010 and from October 2010 to the present, and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a bilateral foot disability from Dr. Caines from September 2006 to the present and from Tidewater from January 2004 to the present.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  If newly received records demonstrate a change in the Veteran's disability since the November 2010 examination, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral foot disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of motion of the feet should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should report the nature and severity of any foot deformity, tenderness, pain, swelling, callosities, spasms, displacement, and hammer toes, as well as the extent to which any such symptoms are improved by orthopedic shoes or appliances.

The examiner should specifically opine as to the severity of the Veteran's service-connected bilateral foot disability and any related disabilities.

The examiner should also report the nature and severity of any acquired claw foot (pes cavus), and malunion or nonunion of the tarsal or metatarsal bones. 

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


